United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Monroe, LA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1447
Issued: July 22, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 23, 2018 appellant, through counsel, filed a timely appeal from a June 6, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the June 6, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $19,428.98 for the period September 1, 2014 to
May 27, 2017, for which he was without fault, because he concurrently received FECA benefits
and retirement benefits from the Social Security Administration (SSA) without an appropriate
offset; (2) whether OWCP properly denied waiver of recovery of the overpayment; and
(3) whether OWCP properly required recovery of the overpayment by deducting $125.00 every 28
days from appellant’s continuing FECA compensation payments.
FACTUAL HISTORY
On April 5, 2011 appellant, then a 59-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that he developed “foot problems” due to “continuous aggravation of
standing and walking” while in the performance of duty. OWCP initially accepted the claim for
other congenital anomalies of skin and later expanded the accepted conditions to include bilateral
plantar fibromatosis. It placed appellant on the periodic compensation rolls effective
August 28, 2011. Appellant returned to work as a modified city carrier effective May 18, 2015.
In a form dated May 15, 2017, SSA advised OWCP that appellant had concurrently
received FECA benefits and retirement benefits through the Federal Employees Retirement
System (FERS) for the period September 1, 2014 to May 27, 2017. It provided a worksheet that
indicated the amount that he received in retirement benefits including the amount earned through
FERS and the hypothetical amount that he would have received without FERS. Including the
appropriate offset for FERS, it indicated that appellant was entitled to a monthly pay rate of
$960.50 effective September 1, 2014, $976.80 effective December 1, 2014, $976.80 effective
December 1, 2015, $979.70 effective December 1, 2016, and $979.70 effective January 1, 2017.
The FERS offset calculation worksheet established that he had received a monthly pay rate of
$1,540.10 effective September 1, 2014, $1,566.30 effective December 1, 2014, $1,566.30
effective December 1, 2015, $1,571.00 effective December 1, 2016, and $1,573.90 effective
January 1, 2017 without the appropriate offset for FERS.
By letter dated June 16, 2017, OWCP notified appellant that it adjusted his FECA
compensation benefits to offset the portion of his SSA retirement benefits attributable to federal
service as the concurrent receipt of FECA compensation benefits with retirement benefits under
FERS is a prohibited dual benefit. It indicated that, effective the pay period beginning May 28 to
June 24, 2017, and continuing, he would receive net compensation of $1,220.51.
On June 20, 2017 OWCP calculated the overpayment by determining the difference
between appellant’s SSA amount with and without FERS for each period and then multiplying that
amount by the number of days in each period. The FERS offset calculation worksheet indicated
that OWCP had utilized a 28-day FERS offset amount of $1,738.80 for the 91 days from
September 1 to November 30, 2014, $7,093.43 for the 365 days from December 1, 2014 to
November 30, 2015, $7,112.87 for the 366 days from December 1, 2015 to November 30, 2016,
$604.30 for the 31 days from December 1 to 31, 2016, and $2,879.58 for the 147 days from
January 1 to May 27, 2017 to find an overpayment of $19,428.98.
In a preliminary determination dated September 27, 2017, OWCP notified appellant that
he had received an overpayment of compensation in the amount of $19,428.98 because it had failed
2

to reduce his FECA compensation benefits for the period September 1, 2014 to May 27, 2017 by
the portion of his SSA benefits that were attributable to his federal service. It calculated the
overpayment amount by determining the difference between his SSA amount with and without
FERS for each period. OWCP then multiplied the daily offset amount by the number of days in
each period to find a total overpayment of $19,428.98. It further made a preliminary determination
that appellant was without fault in the creation of the overpayment. OWCP requested that he
complete the enclosed overpayment recovery questionnaire (Form OWCP-20) and submit
supporting financial documentation. Additionally, it notified appellant that, within 30 days of the
date of the letter, he could request a telephone conference, a final decision based on the written
evidence, or a prerecoupment hearing.
On October 26, 2017 OWCP received a change of address from appellant. In this letter,
appellant also argued that repaying the overpayment would put him and his family in a hardship
crisis. He further indicated that he was trying to work part time while disabled.
Appellant submitted an overpayment action request form dated October 23, 2017
indicating his belief that the overpayment occurred through no fault of his own and requested a
waiver. He further submitted an overpayment recovery questionnaire (Form OWCP-20) which
listed monthly income of $720.00 for himself and his spouse, $1,479.00 in SSA benefits, and
$1,610.00 in survivor spousal benefits from Office of Personal Management, for total monthly
income of $3,809.00. Appellant also listed expenses of $5,383.73, which included in part
$2,054.75 for rent or mortgage, $750.00 for food, $200.00 for clothing, $934.00 for utilities,
$450.99 for other household expenses, and $993.99 in debts. He noted that he had assets of
$28,325.18, including $28,300.00 in checking accounts and $25.18 in savings accounts. Appellant
also submitted a number of financial statements and credit card bills in support of his claim.
In two letters dated January 18, 2018, counsel inquired with OWCP as to whether the
overpayment could be deducted from a schedule award and requested a reduction in the rate of
recovery to $100.00 every 28 days.
By decision dated June 6, 2018, OWCP finalized the preliminary determination regarding
the overpayment of compensation in the amount of $19,428.98 for the period September 1, 2014
to May 27, 2017, finding that OWCP had failed to offset appellant’s FECA compensation
payments for the portion of his SSA retirement benefits that were attributable to his federal service.
It further found that he was without fault in creating the overpayment, but denied waiver of
recovery of the overpayment because his income exceeded his expenses. OWCP calculated that
appellant’s total income was $33,382.724 and his expenses totaled $8,848.28,5 which yielded a
4

OWCP calculated this amount by adding FECA compensation benefits in the amount of $1,248.54 to his total
monthly income of $3,809.00 in addition to his total assets of $28,325.18 for a total income of $33,382.72.
5

OWCP calculated this amount by adding $2,054.75 for rent/mortgage, $750.00 for food, $200.00 for clothing,
$934.00 for bills, $450.99 for car note, $993.99 for credit cards, $1,030.54 for Canvas Cove Home Mortgage first
note, $433.05 for Canvas Cove Home Mortgage second note, $77.56 for Canvas Cove Home Tax, $74.00 for Canvas
Cove Home Insurance, $208.18 for Canvas Cove Home Electric Bill, $66.64 Canvas Cove Home Water/Sewer,
$191.92 Canvas Cove Home Cable/Internet/Home Phone, $64.05 for Canvas Cove Home Trash, $99.16 for Canvas
Cove Home Cell Phone, $75.00 for Hartford Circle Home Water/Sewer, $115.77 for Hartford Circle Home Electricity,
$20.80 for Hartford Circle Home Gas, $439.60 for Coleman Valley Loop Home Mortgage, $65.00 for Coleman Valley
Loop Home Mortgage Electricity, $16.00 for Coleman Valley Loop Home Mortgage Water, $38.12 for Coleman
Valley Loop Home Mortgage Internet/Phone, $99.16 for cell phone, and $350.00 for auto fuel, for total expenses in
the amount of $8,848.28.

3

surplus of $24,534.44. It required recovery by deducting $125.00 every 28 days from his
continuing FECA compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.6 Section 8116 limits the right of an employee to receive compensation. While an employee
is receiving compensation, he or she may not receive salary, pay, or remuneration of any type from
the United States.7
Section 10.421(d) of the implementing regulations requires that OWCP reduce the amount
of compensation by the amount of SSA benefits that are attributable to federal service of the
employee.8 FECA Bulletin No. 97-09 provides that FECA benefits have to be adjusted for the
FERS portion of SSA benefits because the portion of the SSA benefit earned as a federal employee
is part of the FERS retirement package, and the receipt of FECA benefits and federal retirement
concurrently is a prohibited dual benefit.9
Section 404.310 of SSA regulations provides that entitlement to SSA compensation begins
at 62 years of age.10 Section 404.409 of SSA regulations provides that for individuals born from
1943 to 1954, full retirement age is 66 years.11
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $19,428.98 for the period September 1, 2014 to May 27, 2017,
for which he was without fault. The overpayment was based on the evidence received from SSA
on May 15, 2017 regarding benefits paid to him. The record indicates that while appellant was
receiving compensation for total disability under FECA he concurrently received SSA age-based
retirement benefits that were attributable to federal services during the period September 1, 2014
to May 27, 2017. A claimant cannot receive both compensation for wage-loss and SSA retirement
benefits attributable to federal service for the same period.12
OWCP calculated the amount of overpayment by determining the difference between the
SSA amount with and without FERS for each period and multiplying the daily offset amount by
the number of days in each period, to find a total overpayment of $19,428.98. The record includes
an overpayment worksheet explaining the overpayment calculation. Appellant has not contested
6

5 U.S.C. § 8102(a).

7

Id. at § 8116.

8

20 C.F.R. § 10.421(d); see S.O., Docket No. 18-0254 (issued August 2, 2018); L.J., 59 ECAB 264 (2007).

9

FECA Bulletin No. 97-09 (February 3, 1997).

10

20 C.F.R. § 404.310.

11

Id. at § 404.409.

12

See supra notes 8 and 9.

4

the amount of the overpayment and no contrary evidence has been provided to show that OWCP’s
calculations were incorrect. The Board has reviewed OWCP’s calculation of benefits received by
him for the period September 1, 2014 to May 27, 2017 and finds that an overpayment of
compensation in the amount of $19,428.98 was created.13
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA provides that an overpayment of compensation shall be recovered
by OWCP unless incorrect payment has been made to an individual who is without fault and when
adjustment or recovery would defeat the purpose of FECA or would be against equity and good
conscience.14 Section 10.438 of OWCP’s regulations provides that the individual who received
the overpayment is responsible for providing information about income, expenses and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. Failure
to submit the requested information within 30 days of the request shall result in denial of waiver.15
The guidelines for determining whether recovery of an overpayment would defeat the
purpose of FECA, or would be against equity and good conscience, are set forth in sections 10.434
to 10.437 of OWCP’s regulations.16
Section 10.436 provides that recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her current income (including compensation benefits) to meet current ordinary and necessary
living expenses and, also, if the beneficiary’s assets do not exceed a specified amount as
determined by OWCP from data provided by the Bureau of Labor Statistics.17 For waiver under
the defeat the purpose of FECA standard, appellant must show that he or she needs substantially
all of his or her current income to meet current ordinary and necessary living expenses, and that
assets do not exceed the resource base.18 An individual is deemed to need substantially all of his
or her current income to meet current ordinary and necessary living expenses if monthly income
does not exceed monthly expenses by more than $50.00.19
OWCP procedures in effect at the time of the March 8, 2018 decision20 provide that the
assets must not exceed a resource base of $4,800.00 for an individual or $8,000.00 for an individual

13

See S.O., supra note 8; G.T., Docket No. 15-1314 (issued September 9, 2016).

14

5 U.S.C. § 8129.

15

20 C.F.R. § 10.438.

16

Id. at §§ 10.434-10.437.

17

Id. at. § 10.436.

18

Id.

19

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6.a(1)(b) (June 2009).
20

The procedures were revised in September 2018.

5

with a spouse or dependent plus $960.00 for each additional dependent.21 An individual’s liquid
assets include, but are not limited to cash, the value of stocks, bonds, savings accounts, mutual
funds, and certificate of deposits. Nonliquid assets include, but are not limited to, the fair market
value of an owner’s equity in property such as a camper, boat, second home, and
furnishings/supplies.22
Recovery of an overpayment is also considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be made,
gives up a valuable right or changes his or her position for the worse.23 OWCP’s procedures
provide that, to establish that a valuable right has been relinquished, it must be shown that the right
was in fact valuable, that it cannot be regained, and that the action was based chiefly or solely in
reliance on the payments or on the notice of payment.24 Donations to charitable causes or
gratuitous transfers of funds to other individuals are not considered relinquishments of valuable
rights.25 An individual must show that he or she made a decision he or she otherwise would not
have made in reliance on the overpaid amount and that this decision resulted in a loss.26
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
OWCP found that appellant was not at fault in creating the overpayment of compensation.
The overpayment cannot be waived unless recovery would defeat the purpose of FECA or would
be against equity and good conscience. In order to establish that repayment of the overpayment
would defeat the purpose of FECA, he must show that he requires substantially all of his income
to meet current ordinary and necessary living expenses and that his assets do not exceed the
resource base as determined by OWCP’s procedures.27
The Board finds that appellant’s total assets amount to $28,325.18. Appellant has not
established that recovery of the overpayment would defeat the purpose of FECA as OWCP
properly found that he did not meet the second prong of this test.28 His $28,325.18 in assets
exceeded the allowable resource base of $12,700.00 (the sum of $10,300.00 for him and his wife,
plus $2,400.00 for his two step-children). Because appellant has not met the second prong of the
two-prong test for whether recovery of the overpayment would defeat the purpose of FECA, it is
21

Supra note 19.

22

Id.

23

20 C.F.R. § 10.437; see E.H., Docket No. 18-1009 (issued January 29, 2019).

24

Federal (FECA) Procedure Manual, supra note 19 at Chapter 2.600.b(3) (June 2009).

25

20 C.F.R. § 10.437(b)(1); see E.H., supra note 23.

26

Id. at § 10.437(b)(2) (2011); see M.B., Docket No. 18-1101 (issued January 17, 2019).

27

Supra note 14.

28
L.F., Docket No. 15-0489 (issued May 11, 2015) (where the Board affirmed an OWCP hearing representative’s
decision that a claimant was not entitled to waiver of recovery of an overpayment because he and his spouse had over
$17,000.00 in their savings account, and the hearing representative determined that his assets exceeded the specified
resource base).

6

not necessary for OWCP to consider the first prong of the test, i.e., whether his monthly income
exceeded his monthly ordinary and necessary expenses by more than $50.00.
Appellant also has not established that recovery of the overpayment would be against
equity and good conscience because he has not shown that he would experience severe financial
hardship in attempting to repay the debt or that he relinquished a valuable right or changed his
position for the worse in reliance on the payment which created the overpayment.29 He argued
that repaying the overpayment would put him and his family in a hardship crisis, but submitted no
evidence that he relied upon the incorrect payments to his detriment or that he would experience
severe financial hardship attempting to repay the debt. Appellant maintained that he was not at
fault in creating the overpayment. However, the fact that an error by OWCP resulted in an
overpayment does not by itself relieve a claimant from liability for repayment if the individual also
was at fault in accepting the overpayment.30 Because appellant has failed to establish that recovery
of the overpayment would defeat the purpose of FECA or be against equity and good conscience,
he has failed to show that OWCP abused its discretion by refusing to waive the overpayment.
Accordingly, the Board finds that OWCP properly denied waiver of recovery of the
overpayment.
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA.31
Section 10.441(a) of the regulations provides that when an overpayment has been made to
an individual who is entitled to further payments, the individual shall refund to OWCP the amount
of the overpayment as soon as the error is discovered or his or her attention is called to same. If
no refund is made, OWCP shall decrease later payments of compensation, taking into account the
probable extent of future payments, the rate of compensation, the financial circumstances of the
individual, and any other relevant factors, so as to minimize any hardship.32
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment of
compensation by deducting $125.00 every 28 days from appellant’s continuing compensation
payments.
In determining that appellant could repay the overpayment through $125.00 deductions
from continuing compensation payments, OWCP took into account his financial information, as
well as factors set forth in 20 C.F.R. § 10.441 and found that this method of recovery would
minimize any resulting hardship, not necessarily eliminate it, while at the same time liquidating

29

Supra note 17.

30

20 C.F.R. § 10.435(a); Lawrence J. Dubuque, 55 ECAB 667 (2004).

31

See Lorenzo Rodriguez, 51 ECAB 295 (2000).

32

20 C.F.R. § 10.441(a).

7

the debt in a reasonably prompt fashion.33 Counsel requested a reduction in the rate of recovery
to $100.00 every 28 days; however, the Board finds that OWCP gave due regard to the financial
information provided by appellant and noted that appellant’s assets exceed the allowable resource
base. Therefore, the Board finds that OWCP properly required recovery of the overpayment by
deducting $125.00 from appellant’s compensation payments every 28 days.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $19,428.98 for the period September 1, 2014 to May 27, 2017,
for which he was without fault, because he concurrently received FECA and SSA benefits without
an appropriate offset. The Board further finds that OWCP properly denied waiver of recovery of
the overpayment and properly determined that it would recover the overpayment by deducting
$125.00 every 28 days from his continuing compensation payments.
ORDER
IT IS HEREBY ORDERED THAT the June 6, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: July 22, 2019
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

33

See L.F., supra note 28.

8

